Abatement Order filed March 21, 2019




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00323-CR
                                  ____________

                    JULIA ELIZABETH KUHNS, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee


              On Appeal from County Criminal Court at Law No. 4
                            Harris County, Texas
                        Trial Court Cause No. 2119818

                            ABATEMENT ORDER

         The reporter’s record was due November 9, 2018. We have granted court
reporter Vanessa Owens extensions totaling 111 days to file the reporter’s record
until February 28, 2019. When we granted the most recent motion for extension, we
noted no further extensions would be granted. The reporter’s record has not been
filed.
      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s
record has not been filed timely as ordered, we issue the following order.

      We direct the judge of County Criminal Court at Law No. 4 to conduct a
hearing at which Vanessa Owens, appellant’s counsel, and the State’s counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish a
date certain when the reporter’s record will be filed, and (c) to make findings as to
whether the court reporter should be held in contempt of court for failing to file the
reporter’s record timely as ordered. We order the court to prepare a record, in the
form of a reporter’s record, of the hearing. The judge shall make findings of fact and
conclusions of law and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court by
April 22, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated, and the
trial court need not hold a hearing.



                                    PER CURIAM


Panel consists of Justices Christopher, Hassan, and Poissant


                                            2